AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet I

                                                                                                                           STERN DISTR/rTARURT
                                                                                                                                      --   AANSAS
                                       UNITED STATES DISTRICT COURT                                                           NOV 1 6 2018
                                                            Eastern District of Arkansas
                                                                                                                  JAMES       M     !WJ
                                                                                                                  By:          '1!!1~f,r~CK, CLERK
           UNITED STATES OF AMERICA                                         Judgment in a Criminal Case                 --~:i.!£__1-~'-L-~~=:_•
                                                                                                                                             DEPCLERK
                               V.                                           (For Revocation of Probation or Supervised Release)

                       Alton D. Randall
                                                                            Case No. 4:10-cr-218-DPM-3
                                                                            USM No. 26070-009
                                                                             Molly Sullivan
                                                                                                     Defendant's Attorney
 THE DEFENDANT:
 i1'   admitted guilt to violation of condition(s)          Gen., Mand., Std. & Spec.       of the term of supervision.

 •     was found in violation of condition(s) count(s) - - - - - - - ~                  after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                                 Violation Ended
 1 (Gen.)                           Committing a new state, federal, or local crime,

                                            a Grade C Violation                                                     03/29/2017
 3 (Spec.)                          Failing to participate in drug treatment, a Grade C Violation                   03/14/2016

                                                              (continued)
        The defendant is sentenced as provided in pages 2 through _ _4 __ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •     The defendant has not violated condition(s) _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed b_y this judgment are
 fully pai_d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 2982                        11/16/2018
                                                                                                Date of Imposition of Judgment
 Defendant's Year of Birth:            1986

 City and State of Defendant's Residence:
 Conway, Arkansas
                                                                            D.P. Marshall Jr.                              U.S. District Judge
                                                                                                   Name and Title of Judge


                                                                                                                 Date
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                                            2_
                                                                                            Judgment-Page _ _        of                     4
DEFENDANT: Alton D. Randall
CASE NUMBER: 4: 10-cr-218-DPM-3

                                                      ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
4 (Std. 6)                     Failing to report change in residence, a Grade C Violation                         12/07/2015

~--6 (Mand. & Std. 7)          Using a controlled substari?., a G,f'!rJ~ CViolation                             · 09/28/201$
                                                                                                                    / .: . .-:·:·:·' < o:f
                                                                                                                             :·/·<.'' i_:-f '.i.'":   °''


7--8 (Std. 8 & Std. 9)         Associating with individuals engaged in criminal activity, a Grade C Violation     03/29/2017

9 (Std. 11)                    Failingtofeport law-enforcement contact, a Grade C V10tation
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                   Judgment -   Page   3   of   4
DEFENDANT: Alton D. Randall
CASE NUMBER: 4:10-cr-218-DPM-3


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time served.




     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                       to

at   --------------
                                                     with a certified copy of this judgment.




                                                                                                UNITED STA TES MARSHAL


                                                                             By
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                               Judgment-Page     4     of
DEFENDANT: Alton D. Randall
CASE NUMBER: 4:10-cr-218-DPM-3
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 None.




                                                      MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               •  The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    •  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    •  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    •  You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    •  You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
